DETAILED ACTION

This office action is in response to the amendment filed on 11/30/2021.  Claims 16-30 are pending, of which claims 16, 24, and 30 are amended by the current amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 28 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations recited in the claims 20 and 28 are apparently repeat the corresponding identical limitations recited in the respective newly amended independent claims 16 and 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 16-18, 20, 21-26, 28, 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over DONG et al. (US Patent or PG Pub. No. 20160126827, hereinafter ‘827), in view of BRYANT (US Patent or PG Pub. No. 20170257022, hereinafter ‘022).
Claims 16 and 20, ‘827 teaches a voltage source converter (VSC)(e.g., see Fig. 1-11), the VSC comprising: a first MOSFET switching element (e.g., 5, 6) including a first body diode (e.g., 6, see [0027][0030], Fig. 4); a second MOSFET switching element (e.g., 1-4) including a second body diode (e.g., 2m 4), the second MOSFET switching 
a protection device (e.g., 21-24, see Fig. 10-11) connected in parallel with the second MOSFET switching element (e.g., see Fig. 4); and a controller (e.g., the control means to perform the control method and generate the control signals of the respective switches are implicitly taught), wherein the controller is configured, on detection of an overcurrent event (e.g., see [0046][0047], claim 19, Fig. 4, 9C, 11), to: switch off the first MOSFET switching element; and switch off the second MOSFET switching element, thereby forcing current flowing in the VSC following the overcurrent event to flow through the second body diode rather than through conducting channels of the first and second MOSFET switching elements (e.g., see [0046][0047], claim 19, Fig. 9C).
‘827 does not explicitly disclose that the first and second MOSFET switching elements comprising silicon carbide MOSFETs.
‘022 discloses a modular power converter having the switching cell with first and second MOSFET switching elements comprising silicon carbide MOSFETs (e.g., see [0021][0022][0060][0061]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the switching cell to include the first and second MOSFET switching elements comprising silicon carbide MOSFETs as disclosed in ‘022, because it improves operation such as faster switching and reduces losses (e.g., see [0021][0060]).
Claim 17, the combination of ‘827 and ‘022 teaches the limitations of claim 16 as discussed above.  ‘827 further teaches that wherein the protection device comprises 
Claim 18, the combination of ‘827 and ‘022 teaches the limitations of claim 16 as discussed above.  ‘827 further teaches that wherein the protection device comprises a diode (e.g., 21, 23, 24, see Fig. 10, 11).
Claim 21, the combination of ‘827 and ‘022 teaches the limitations of claim 16 as discussed above.  ‘827 further teaches that wherein the second MOSFET switching element comprises a plurality of series-connected MOSFETs (e.g., 1 and 3, see [0027][0030], Fig. 4).
Claim 22, the combination of ‘827 and ‘022 teaches the limitations of claim 16 as discussed above.  ‘827 further teaches that wherein the VSC is a VSC submodule for a modular multilevel converter (e.g., see Fig. 5, 7).
Claim 23, the combination of ‘827 and ‘022 teaches the limitations of claim 16 as discussed above.  ‘827 further teaches that modular multilevel converter comprising a VSC submodule, the VSC submodule comprising a VSC according to claim 16 (e.g., see Fig. 5, 7).
For method claims 24-26, 28, 29-30, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed .
Claims 19 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over DONG et al. (US Patent or PG Pub. No. 20160126827, hereinafter ‘827), in view of BRYANT (US Patent or PG Pub. No. 20170257022, hereinafter ‘022), and further in view of GESKE et al. (US Patent or PG Pub. No. 20160365787, hereinafter ‘787).
Claims 19 and 27, the combination of ‘827 and ‘022 teaches the limitations of claims 16 and 24 as discussed above. ‘827 further discloses that wherein the protection device comprises a thyristor (e.g., see Fig. 10-11).  ‘827 does not explicitly disclose that wherein the protection device comprises a press-pack housing.
‘787 discloses a power module comprising for power converters wherein the protection device comprises a press-pack housing (e.g., see [0011][0016]; Fig. 2-3). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter to include the protection device in the press-pack housing as disclosed in ‘787, because it ensures long-term short circuit stability and high housing breaking strength. (e.g., see [0011]).
Claims 16, 20, 22-25, 28, 30 are rejected under 35 U.S.C. 103(a) as being anticipated by ISHII (US Patent or PG Pub. No. 20190131867, hereinafter ‘867), in view of BRYANT (US Patent or PG Pub. No. 20170257022, hereinafter ‘022).
Claims 16 and 20, ‘867 teaches a voltage source converter (VSC)(e.g., see Fig. 1-6), the VSC comprising: a first MOSFET switching element (e.g., 11u, 12u) including a first body diode (e.g., 12u, see Fig. 6); a second MOSFET switching element (e.g., 11b, 
a protection device (e.g., 15, see Fig. 1-6) connected in parallel with the second MOSFET switching element; and a controller, wherein the controller is configured, on detection of an overcurrent event (e.g., S101, the detection of DC fault having large fault current flows through …, see [0004]-[0007], Fig. 5), to: switch off the first MOSFET switching element (e.g., S103, see Fig. 5); and switch off the second MOSFET switching element (e.g., S103, see Fig. 5), thereby forcing current flowing in the VSC following the overcurrent event to flow through the second body diode rather than through conducting channels of the first and second MOSFET switching elements (e.g., see [0046], claim 19, Fig. 6A).
‘867 does not explicitly disclose that the first and second MOSFET switching elements comprising silicon carbide MOSFETs.
‘022 discloses a modular power converter having the switching cell with first and second MOSFET switching elements comprising silicon carbide MOSFETs (e.g., see [0021][0022][0060][0061]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the switching cell to include the first and second MOSFET switching elements comprising silicon carbide MOSFETs as disclosed in ‘022, because it improves operation such as faster switching and reduces losses (e.g., see [0021][0060]).

Claim 23, the combination of ‘867 and ‘022 teaches the limitations of claim 16 as discussed above.  ‘867 further teaches that modular multilevel converter comprising a VSC submodule, the VSC submodule comprising a VSC according to claim 16 (e.g., see Fig. 1, 4).
For method claims 24-25, 28, 30, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Response to Argument
Applicant's arguments filed on 11/30/2021 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838